A0'245l3/(Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              agelofl



                                     UNITED STATES DISTRICT CO                                             T
                                                SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                    OCT O9 2019
                                                                                                      . • CJ.,eRIS.,.IJ..~ . .OJSTRICT COURT ,
                      United States of America                                 JUDGMENT I             sOIJl'~Yllll~~LIFOR i-6!
                                                                               (For Offenses Committe lj'for,AfterNovember 1, 1987)     DEP , .Y •,
                                      V.

                         Bryam Bravo-Ortega                                    Case Nwnber: 3:19-mj-24104

                                                                               Ryan T. Mardock
                                                                               Defendant's Attorney


REGISTRATION NO. 90706298
THE DEFENDANT:
                                           ___
                                       ---".______________..,.,___________
 lZI pleaded guilty to count(s) 1 of Complaint
  D was found guilty to count( s)
    after a plea of not guilty.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                     Nature of Offense                                                 ... "·      Count Number(s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                ·• ·c··--·--
  D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                               (i'tr TIME SERVED                          •    _ _ _ _ _ _ _ _ _ _ days

  lZI Assessment: $10 WAIVED          IZl Fine: WAIVED
  IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all docwnents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circwnstances.

                                                                              Wednesday, October 9, 2019




  Received
                  "J...     ~vJ.- . .?\.
                -DU-S~M~----'c._-
                                ..,,1-,- -
                                                                               ONORA1~      REN 1. STROMBOM
                                                                              UNITED STATES MAGISTRATE JUDGE



  Clerk's Office Copy                                                                                                         3: l 9-mj-24104
